OPINION
DAVIS, Commissioner.
This is an appeal from a final judgment forfeiting an appearance bond.
Appellant Cepeda was principal and appellant Abraham was the sole surety on the appearance bond.
Appellants contend that the court erred in forfeiting the bond inasmuch as the State did not aver or in any way show that the principal on the bond was the person named in the subsequent proceedings.
It is appellants’ position that there is a material variance between the bond which reflects the name of Arthur Cepeda as principal and Joseph Abraham, Jr., as surety and the judgment nisi returned jointly against Arthur Duran Cepeda as principal and Joseph Abraham, Jr., as surety.
Appellants argue that the State failed to prove that Arthur Cepeda and Arthur Duran Cepeda are one and the same person.
The middle name is not essential and deleting or adding the middle name or middle initial does not create a variance. Thompson v. State, 169 Tex.Cr.R. 495, 335 S.W.2d 226; Harris v. State, 169 Tex.Cr.R. 298, 333 S.W.2d 381; Lott v. State, 164 Tex.Cr.R. 395, 299 S.W.2d 145.
No error is shown.
The judgment is affirmed.
Opinion approved by the Court.